ACCEPTED
                                                                            01-15-00843-CV
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      11/16/2015 4:31:32 PM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK


           NO. 01-15-00843-CV
                                                      FILED IN
       IN THE FIRST COURT OF APPEALS 1st COURT OF APPEALS
                                                    HOUSTON, TEXAS
                                                 11/16/2015 4:31:32 PM
                                                 CHRISTOPHER A. PRINE
         KINDRED HEALTHCARE, INC.                         Clerk
                   AND
  TRIUMPH HOSPITAL OF EAST HOUSTON, L.P.
  D/B/A KINDRED HOSPITAL OF CLEAR LAKE,
                               Appellants
                          V.
              CRISTOBAL MORALES
                               Appellee


          Appeal from Cause No. 2014-40158
      189th District Court of Harris County, Texas

       KINDRED HEALTHCARE, INC. AND
  TRIUMPH HOSPITAL OF EAST HOUSTON, L.P.
  D/B/A KINDRED HOSPITAL OF CLEAR LAKE’S
           NOTICE OF APPEARANCE
AND DESIGNATION OF LEAD APPELLATE COUNSEL


               Levon G. Hovnatanian
              Texas Bar No. 10059825
            hovnatanian@mdjwlaw.com
                 Raymond M. Kutch
              Texas Bar No. 24072195
                kutch@mdjwlaw.com
           MARTIN, DISIERE, JEFFERSON &
                   WISDOM, L.L.P.
               808 Travis, 20th Floor
               Houston, Texas 77002
            (713) 632-1700 – Telephone
             (713) 222-0101 – Facsimile
TO THE HONORABLE COURT OF APPEALS:

      Come now the appellants, Kindred Healthcare, Inc. and Triumph Hospital of

East Houston, L.P. d/b/a Kindred Hospital of Clear Lake (collectively, “Kindred”),

and file this Notice of Appearance and Designation of Lead Appellate Counsel.

Kindred hereby designates the following individual as its lead appellate counsel:

Levon G. Hovnatanian

                         hovnatanian@mdjwlaw.com
                           State Bar No. 10050925
                 MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                            808 Travis, 20th Floor
                            Houston, Texas 77002
                         (713) 632-1700—Telephone
                         (713) 222-0101—Facsimile

      Raymond M. Kutch, whose State Bar number and contact information

appear in the signature block below, also represents Kindred in this interlocutory

appeal. Kindred’s trial court counsel, Charles C. Brennig III and Richard M.

Schreiber, whose State Bar numbers and contact information appear in the

signature block below, also represent Kindred in this appeal.

      Kindred respectfully asks the Court to accept this Notice of Appearance and

Designation of Lead Appellate Counsel and consider Mr. Hovnatanian as its lead

appellate counsel.




                                         1
Respectfully submitted,

MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


By: /s/Levon G. Hovnatanian
    Levon G. Hovnatanian
    State Bar No. 10059825
    hovnatanian@mdjwlaw.com
    Raymond M. Kutch
    State Bar No. 24072195
    kutch@mdjwlaw.com
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

BRENNIG & ASSOCIATES, P.C.


By: /s/Charles C. Brennig III
    Charles C. Brennig III
    State Bar No. 00783719
    cbrennig@brenniglaw.com
    Richard M. Schreiber
    State Bar No. 24056278
    rschreiber@brenniglaw.com
1700 Post Oak Blvd.
2 BLVD Place, Suite 600
Houston, Texas 77056
(713) 622-5900 – Telephone
(713) 622-5910 – Facsimile

ATTORNEYS FOR APPELLANTS KINDRED
HEALTHCARE, INC. AND TRIUMPH
HOSPITAL OF EAST HOUSTON, L.P. D/B/A
KINDRED HOSPITAL OF CLEAR LAKE




      2
                          CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of this notice of appearance and
designation of lead appellate counsel has been forwarded by the methods indicated
to the individual(s) listed below on this 16th day of November, 2015.
      Sean O’Rourke
      SIMON-O’ROURKE, P.C.
      11550 Fuqua, Suite 200
      Houston, Texas 77034
      (281) 667-4081 – Telephone
      (281) 823-7482 – Facsimile
      www.txattorneys.com
      (via e-File and e-Mail)

      Anthony Buzbee
      THE BUZBEE LAW FIRM
      J.P. Morgan Chase Tower
      600 Travis, Suite 7300
      Houston, Texas 77002
      (713) 223-5393 – Telephone
      (713) 223-5909 – Facsimile
      www.txattorneys.com
      (via e-File and e-Mail)

      Martin J. Siegel
      LAW OFFICE OF MARTIN J. SIEGEL, P.C.
      700 Louisiana Street, Suite 2300
      Houston, Texas 77002
      (281) 772-4568 – Telephone
      Martin@Siegelfirm.com
      (via e-File and e-Mail)


                                      /s/ Levon G. Hovnatanian
                                      Levon G. Hovnatanian




                                          3
                    CERTIFICATE OF COMPLIANCE
      This is to certify that this computer-generated notice of appearance and
designation of lead appellate counsel for appellee Kindred Health Care, Inc.
contains 158 words.

/s/Levon G. Hovnatanian
Levon G. Hovnatanian
November 16, 2015




                                      4